EXHIBIT 10.1

PW Eagle, Inc.

1997 STOCK OPTION PLAN

(as amended through May 26, 2006)

SECTION 1.

DEFINITIONS

As used herein, the following terms shall have the meanings indicated below:

(a) “Affiliates” shall mean a Parent or Subsidiary of the Company.

(b) “Committee” shall mean a Committee of two or more directors who shall be
appointed by and serve at the pleasure of the Board. In the event the Company’s
securities are registered pursuant to Section 12 of the Securities Exchange Act
of 1934, as amended, each of the members of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934 as amended.

(c) The “Company” shall mean PW Eagle, Inc., a Minnesota corporation.

(d) “Fair Market Value” shall mean (i) if such stock is reported in the national
market system or is listed upon an established stock exchange or exchanges, the
reported closing price of such stock in such national market system or on such
stock exchange or exchanges on the date the option is granted or, if no sale of
such stock shall have occurred on that date, on the next preceding day on which
there was a sale of stock; (ii) if such stock is not so reported in the national
market system or listed upon an established stock exchange, the average of the
closing “bid” and “asked” prices quoted by a recognized specialist in the Common
Stock of the Company on the date the option is granted, or if there are no
quoted “bid” and “asked” prices on such date, on the next preceding date for
which there are such quotes; or (iii) if such stock is not publicly traded as of
the date the option is granted, the per share value as determined by the Board,
or the Committee, in its sole discretion by applying principles of valuation
with respect to all such options.

(e) The “Internal Revenue Code” is the Internal Revenue Code of 1986, as amended
from time to time.

(f) “Option Stock” shall mean Common Stock of the Company (subject to adjustment
as described in Section 12) reserved for options pursuant to this Plan.

(g) The “Optionee” means an employee of the Company or any Subsidiary to whom an
incentive stock option has been granted pursuant to Section 9; or a consultant
or



--------------------------------------------------------------------------------

advisor to or director, employee or officer of the Company or any Subsidiary to
whom a nonqualified stock option has been granted pursuant to Section 10.

(h) “Parent” shall mean any corporation which owns, directly or indirectly in an
unbroken chain, fifty percent (50%) or more of the total voting power of the
Company’s outstanding stock.

(i) The “Plan” means PW Eagle, Inc. 1997 Stock Option Plan, as amended hereafter
from time to time, including the form of Option Agreements as they may be
modified by the Board from time to time.

(j) A “Subsidiary” shall mean any corporation of which fifty percent (50%) or
more of the total voting power of outstanding stock is owned, directly or
indirectly in an unbroken chain, by the Company.

SECTION 2.

PURPOSE

The purpose of the Plan is to promote the success of the Company and its
Subsidiaries by facilitating the retention of competent personnel and by
furnishing incentive to officers, directors, employees, consultants, and
advisors upon whose efforts the success of the Company and its Subsidiaries will
depend to a large degree.

It is the intention of the Company to carry out the Plan through the granting of
stock options which will qualify as “incentive stock options” under the
provisions of Section 422 of the Internal Revenue Code, or any successor
provision, pursuant to Section 9 of this Plan, and through the granting of
“nonqualified stock options” pursuant to Section 10 of this Plan. Adoption of
this Plan shall be and is expressly subject to the condition of approval by the
shareholders of the Company within twelve (12) months before or after the
adoption of the Plan by the Board of Directors. Any incentive stock options
granted after adoption of the Plan by the Board of Directors shall be treated as
nonqualified stock options if shareholder approval is not obtained within such
twelve-month period.

SECTION 3.

EFFECTIVE DATE OF PLAN

The Plan shall be effective as of the date of adoption by the Board of
Directors, subject to approval by the shareholders of the Company as required in
Section 2.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 4.

ADMINISTRATION

The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the “Board”) or by a Committee which may be
appointed by the Board from time to time (collectively referred to as the
“Administrator”). The Administrator shall have all of the powers vested in it
under the provisions of the Plan, including but not limited to exclusive
authority (where applicable and within the limitations described herein) to
determine, in its sole discretion, whether an incentive stock option or
nonqualified stock option shall be granted, the individuals to whom, and the
time or times at which, options shall be granted, the number of shares subject
to each option and the option price and terms and conditions of each option. The
Administrator shall have full power and authority to administer and interpret
the Plan, to make and amend rules, regulations and guidelines for administering
the Plan, to prescribe the form and conditions of the respective stock option
agreements (which may vary from Optionee to Optionee) evidencing each option and
to make all other determinations necessary or advisable for the administration
of the Plan. The Administrator’s interpretation of the Plan, and all actions
taken and determinations made by the Administrator pursuant to the power vested
in it hereunder, shall be conclusive and binding on all parties concerned.

No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan. In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.

SECTION 5.

PARTICIPANTS

The Administrator shall from time to time, at its discretion and without
approval of the shareholders, designate those employees, officers, directors,
consultants, and advisors of the Company or of any Subsidiary to whom
nonqualified stock options shall be granted under this Plan; provided, however,
that consultants or advisors shall not be eligible to receive stock options
hereunder unless such consultant or advisor renders bona fide services to the
Company or Subsidiary and such services are not in connection with the offer or
sale of securities in a capital raising transaction. The Administrator shall,
from time to time, at its discretion and without approval of the shareholders,
designate those employees of the Company or any Subsidiary to whom incentive
stock options shall be granted under this Plan. The Administrator may grant
additional incentive stock options or nonqualified stock options under this Plan
to some or all participants then holding options or may grant options solely or
partially to new participants. In designating participants, the Administrator
shall also determine the number of shares to be optioned to each such
participant. The Board may from time to time designate individuals as being
ineligible to participate in the Plan.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 6.

STOCK

The Stock to be optioned under this Plan shall consist of authorized but
unissued shares of Option Stock. Two million, seven hundred thousand
(2,700,000) shares of Option Stock shall be reserved and available for options
under the Plan; provided, however, that the total number of shares of Option
Stock reserved for options under this Plan shall be subject to adjustment as
provided in Section 12 of the Plan. In the event that any outstanding option
under the Plan for any reason expires or is terminated prior to the exercise
thereof, the shares of Option Stock allocable to the unexercised portion of such
option shall continue to be reserved for options under the Plan and may be
optioned hereunder.

SECTION 7.

DURATION OF PLAN

Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the effective date as defined in
Section 3. Nonqualified stock options may be granted pursuant to the Plan from
time to time after the effective date of the Plan and until the Plan is
discontinued or terminated by the Board. Any incentive stock option granted
during such ten-year period and any nonqualified stock option granted prior to
the termination of the Plan by the Board shall remain in full force and effect
until the expiration of the option as specified in the written stock option
agreement and shall remain subject to the terms and conditions of this Plan.

SECTION 8.

PAYMENT

Optionees may pay for shares upon exercise of options granted pursuant to this
Plan with cash, personal check, certified check or, if approved by the
Administrator in its sole discretion, Common Stock of the Company valued at such
Stock’s then Fair Market Value, or such other form of payment as may be
authorized by the Administrator. The Administrator may, in its sole discretion,
limit the forms of payment available to the Optionee and may exercise such
discretion any time prior to the termination of the option granted to the
Optionee or upon any exercise of the option by the Optionee.

With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 9.

TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS

Each incentive stock option granted pursuant to this Section 9 shall be
evidenced by a written stock option agreement (the “Option Agreement”). The
Option Agreement shall be in such form as may be approved from time to time by
the Administrator and may vary from Optionee to Optionee; provided, however,
that each Optionee and each Option Agreement shall comply with and be subject to
the following terms and conditions:

(a) Number of Shares and Option Price. The Option Agreement shall state the
total number of shares covered by the incentive stock option. To the extent
required to qualify the Option as an incentive stock option under Section 422 of
the Internal Revenue Code, or any successor provision, the option price per
share shall not be less than one hundred percent (100%) of the Fair Market Value
of the Common Stock per share on the date the Administrator grants the option;
provided, however, that if an Optionee owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of its parent or any Subsidiary, the option price per share of an
incentive stock option granted to such Optionee shall not be less than one
hundred ten percent (110%) of the Fair Market Value of the Common Stock per
share on the date of the grant of the option. The Administrator shall have full
authority and discretion in establishing the option price and shall be fully
protected in so doing.

(b) Term and Exercisability of Incentive Stock Option. The term during which any
incentive stock option granted under the Plan may be exercised shall be
established in each case by the Administrator. To the extent required to qualify
the Option as an incentive stock option under Section 422 of the Internal
Revenue Code, or any successor provision, in no event shall any incentive stock
option be exercisable during a term of more than ten (10) years after the date
on which it is granted; provided, however, that if an Optionee owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of its parent or any Subsidiary, the
incentive stock option granted to such Optionee shall be exercisable during a
term of not more than five (5) years after the date on which it is granted.

The Option Agreement shall state when the incentive stock option becomes
exercisable and shall also state the maximum term during which the option may be
exercised. In the event an incentive stock option is exercisable immediately,
the manner of exercise of the option in the event it is not exercised in full
immediately shall be specified in the Option Agreement. The Administrator may
accelerate the exercisability of any incentive stock option granted hereunder
which is not immediately exercisable as of the date of grant.

(c) Other Provisions. The Option Agreement authorized under this Section 9 shall
contain such other provisions as the Administrator shall deem advisable. Any
such Option Agreement shall contain such limitations and restrictions upon the
exercise of the option as shall be necessary to ensure that such option will be
considered an “incentive stock option” as defined in Section 422 of the Internal
Revenue Code or to conform to any change therein.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 10

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

Each nonqualified stock option granted pursuant to this Section 10 shall be
evidenced by a written Option Agreement. The Option Agreement shall be in such
form as may be approved from time to time by the Administrator and may vary from
Optionee to Optionee; provided, however, that each Optionee and each Option
Agreement shall comply with and be subject to the following terms and
conditions:

(a) Number of Shares and Option Price. The Option Agreement shall state the
total number of shares covered by the nonqualified stock option. Unless
otherwise determined by the Administrator, the option price per share shall be
one hundred percent (100%) of the Fair Market Value of the Common Stock per
share on the date the Administrator grants the option.

(b) Term and Exercisability of Nonqualified Stock Option. The term during which
any nonqualified stock option granted under the Plan may be exercised shall be
established in each case by the Administrator. The Option Agreement shall state
when the nonqualified stock option becomes exercisable and shall also state the
maximum term during which the option may be exercised. In the event a
nonqualified stock option is exercisable immediately, the manner of exercise of
the option in the event it is not exercised in full immediately shall be
specified in the stock option agreement. The Administrator may accelerate the
exercisability of any nonqualified stock option granted hereunder which is not
immediately exercisable as of the date of grant.

(c) Withholding. The Company or its Subsidiary shall be entitled to withhold and
deduct from future wages of the Optionee all legally required amounts necessary
to satisfy any and all withholding and employment-related taxes attributable to
the Optionee’s exercise of a nonqualified stock option. In the event the
Optionee is required under the Option Agreement to pay the Company, or make
arrangements satisfactory to the Company respecting payment of, such withholding
and employment-related taxes, the Administrator may, in its discretion and
pursuant to such rules as it may adopt, permit the Optionee to satisfy such
obligation, in whole or in part, by electing to have the Company withhold shares
of Common Stock otherwise issuable to the Optionee as a result of the option’s
exercise equal to the amount required to be withheld for tax purposes. Any stock
elected to be withheld shall be valued at its Fair Market Value, as of the date
the amount of tax to be withheld is determined under applicable tax law. The
Optionee’s election to have shares withheld for this purpose shall be made on or
before the date the option is exercised or, if later, the date that the amount
of tax to be withheld is determined under applicable tax law. Such election
shall be approved by the Administrator and otherwise comply with such rules as
the Administrator may adopt to assure compliance with Rule 16b-3, or any
successor provision, as then in effect, of the General Rules and Regulations
under the Securities Exchange Act of 1934, if applicable.

(d) Other Provisions. The Option Agreement authorized under this Section 10
shall contain such other provisions as the Administrator shall deem advisable.

 

- 6 -



--------------------------------------------------------------------------------

SECTION 11.

TRANSFER OF OPTION

No incentive stock option shall be transferable, in whole or in part, by the
Optionee other than by will or by the laws of descent and distribution and,
during the Optionee’s lifetime, the option may be exercised only by the
Optionee. If the Optionee shall attempt any transfer of any incentive stock
option granted under the Plan during the Optionee’s lifetime, such transfer
shall be void and the incentive stock option, to the extent not fully exercised,
shall terminate.

The Administrator may, in its sole discretion, permit the Optionee to transfer
any or all nonqualified stock options to any member of the Optionee’s “immediate
family” as such term is defined in Rule 16a-l(e) promulgated under the
Securities Exchange Act of 1934, or any successor provision, or to one or more
trusts whose beneficiaries are members of such Optionee’s “immediate family” or
partnerships in which such family members are the only partners; provided,
however, that the Optionee receives no consideration for the transfer and such
transferred nonqualified stock option shall continue to be subject to the same
terms and conditions as were applicable to such nonqualified stock option
immediately prior to its transfer.

SECTION 12.

RECAPITALIZATION, SALE, MERGER, EXCHANGE OR LIQUIDATION

In the event of an increase or decrease in the number of shares of Common Stock
resulting from a subdivision or consolidation of shares or the payment of a
stock dividend or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company, the
number of shares of Option Stock reserved under Section 6 hereof and the number
of shares of Option Stock covered by each outstanding option and the price per
share thereof shall be adjusted by the Board to reflect such change. Additional
shares which may be credited pursuant to such adjustment shall be subject to the
same restrictions as are applicable to the shares with respect to which the
adjustment relates.

 

- 7 -



--------------------------------------------------------------------------------

Unless otherwise provided in the stock option agreement, in the event of an
acquisition of the Company through the sale of substantially all of the
Company’s assets and the consequent discontinuance of its business or through a
merger, consolidation, exchange, reorganization, reclassification, extraordinary
dividend, divestiture or liquidation of the Company (collectively referred to as
a “transaction”), all outstanding options shall become immediately exercisable,
whether or not such options had become exercisable prior to the transaction;
provided, however, that if the acquiring party seeks to have the transaction
accounted for on a “pooling of interests” basis and, in the opinion of the
Company’s independent certified public accountants, accelerating the
exercisability of such options would preclude a pooling of interests under
generally accepted accounting principles, the exercisability of such options
shall not accelerate. In addition to the foregoing, in the event of such a
transaction, the Board may provide for one or more of the following:

(a) the complete termination of this Plan and cancellation of outstanding
options not exercised prior to a date specified by the Board (which date shall
give Optionees a reasonable period of time in which to exercise the options
prior to the effectiveness of such transaction);

(b) that Optionees holding outstanding incentive or nonqualified options shall
receive, with respect to each share of Option Stock subject to such options, as
of the effective date of any such transaction, cash in an amount equal to the
excess of the Fair Market Value of such Option Stock on the date immediately
preceding the effective date of such transaction over the option price per share
of such options; provided that the Board may, in lieu of such cash payment,
distribute to such Optionees shares of stock of the Company or shares of stock
of any corporation succeeding the Company by reason of such transaction, such
shares having a value equal to the cash payment herein; or

(c) the continuance of the Plan with respect to the exercise of options which
were outstanding as of the date of adoption by the Board of such plan for such
transaction and provide to Optionees holding such options the right to exercise
their respective options as to an equivalent number of shares of stock of the
corporation succeeding the Company by reason of such transaction.

The Board may restrict the rights of or the applicability of this Section 12 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or regulation.
The grant of an option pursuant to the Plan shall not limit in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure or to merge, exchange or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

SECTION 13.

SECURITIES LAW COMPLIANCE

No shares of Common Stock shall be issued pursuant to the Plan unless and until
there has been compliance, in the opinion of Company’s counsel, with all
applicable legal requirements, including without limitation, those relating to
securities laws and stock exchange

 

- 8 -



--------------------------------------------------------------------------------

listing requirements. As a condition to the issuance of Option Stock to
Optionee, the Administrator may require Optionee to (a) represent that the
shares of Option Stock are being acquired for investment and not resale and to
make such other representations as the Administrator shall deem necessary or
appropriate to qualify the issuance of the shares as exempt from the Securities
Act of 1933 and any other applicable securities laws, and (b) represent that
Optionee shall not dispose of the shares of Option Stock in violation of the
Securities Act of 1933 or any other applicable securities laws.

As a further condition to the grant of any incentive or nonqualified stock
option or the issuance of Option Stock to Optionee, Optionee agrees to the
following:

(a) In the event the Company advises Optionee that it plans an underwritten
public offering of its Common Stock in compliance with the Securities Act of
1933, as amended, and the underwriter(s) seek to impose restrictions under which
certain shareholders may not sell or contract to sell or grant any option to buy
or otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Optionee will not, for a period not to exceed 180 days
from the prospectus, sell or contract to sell or grant an option to buy or
otherwise dispose of any incentive or nonqualified stock option granted to
Optionee pursuant to the Plan or any of the underlying shares of Common Stock
without the prior written consent of the underwriter(s) or its
representative(s).

(b) In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any states
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of any incentive or nonqualified stock option and the date on
which such option must be exercised, provided that the Company gives Optionee
prior written notice of such acceleration, and (ii) to cancel any options or
portions thereof which Optionee does not exercise prior to or contemporaneously
with such public offering.

(c) In the event of a transaction (as defined in Section 12 of the Plan) which
is treated as a “pooling of interests” under generally accepted accounting
principles, Optionee will comply with Rule 145 of the Securities Act of 1933 and
any other restrictions imposed under other applicable legal or accounting
principles if Optionee is an “affiliate” (as defined in such applicable legal
and accounting principles) at the time of the transaction, and Optionee will
execute any documents necessary to ensure compliance with such rules.

The Company reserves the right to place a legend on any stock certificate issued
upon exercise of an option granted pursuant to the Plan to assure compliance
with this Section 13.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 14.

RIGHTS AS A SHAREHOLDER

An Optionee (or the Optionee’s successor or successors) shall have no rights as
a shareholder with respect to any shares covered by an option until the date of
the issuance of a stock certificate evidencing such shares. No adjustment shall
be made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such stock certificate is actually issued (except as otherwise
provided in Section 12 of the Plan).

SECTION 15.

AMENDMENT OF THE PLAN

The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 12, shall
impair the terms and conditions of any option which is outstanding on the date
of such revision or amendment to the material detriment of the Optionee without
the consent of the Optionee. Notwithstanding the foregoing, no such revision or
amendment shall (i) materially increase the number of shares subject to the Plan
except as provided in Section 12 hereof, (ii) change the designation of the
class of employees eligible to receive options, (iii) decrease the price at
which options may be granted, or (iv) materially increase the benefits accruing
to Optionees under the Plan without the approval of the shareholders of the
Company if such approval is required for compliance with the requirements of any
applicable law or regulation. Furthermore, the Plan may not, without the
approval of the shareholders, be amended in any manner that will cause incentive
stock options to fail to meet the requirements of Section 422 of the Internal
Revenue Code.

SECTION 16.

NO OBLIGATION TO EXERCISE OPTION

The granting of an option shall impose no obligation upon the Optionee to
exercise such option. Further, the granting of an option hereunder shall not
impose upon the Company or any Subsidiary any obligation to retain the Optionee
in its employ for any period.

 

- 10 -